Exhibit COMMON STOCK SHARES PURCHASE AGREEMENT Common Stock Shares Purchase Agreement dated as of August 14, 2009 (this “Agreement”) by and between Nature Vision, Inc., a Minnesota corporation, with principal executive offices located at 1480 Northern Pacific Road, Brainerd, MN 56401 (the “Company”), and Swordfish Financial, Inc.(“Purchaser”). WHEREAS, Purchaser desires to purchase from the Company, and the Company desires to issue and sell to Purchaser, upon the terms and subject to the conditions of this Agreement, 10,987,417 shares of the Company’s restricted Common Stock (the “Common Stock”); NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto, intending to be legally bound, hereby agree as follows: I.PURCHASE AND SALE OF COMMON STOCK A. Transaction.Purchaser hereby agrees to purchase from the Company, and the Company has offered and hereby agrees to issue and sell to Purchaser in a transaction exempt from the registration and prospectus delivery requirements of the Securities and Exchange Act of 1933, as amended (the “Securities Act”), the Common Stock. B. Purchase Price; Form of Payment.The purchase price for the Common Stock to be purchased by Purchaser hereunder shall be $3,500,000 (the “Purchase Price”) to be evidenced by a promissory note from Purchaser as set forth in Exhibit A to this Agreement. II.PURCHASER’S REPRESENTATIONS AND WARRANTIES Purchaser represents and warrants to and covenants and agrees with the Company as follows: 1.
